MARTIN, Justice.
For the reasons set forth in HCA Crossroads Residential Centers, Inc. and Laurel Wood of Henderson, Inc. v. North Carolina Department of Human Resources, Division of Facility Services, Certificate of Need Section, 327 N.C. 573, 398 S.E.2d 466 (1990), the final decision of the Department of Human Resources entered 1 May 1989 in this cause is vacated.
In accordance with the reasoning and holding in HCA Crossroads Residential Centers, Inc., et al. v. North Carolina Department of Human Resources, above referred to, the department must now issue the certificates of need applied for by petitioners and intervenor-r espondents.
The final decision of the Department of Human Resources is vacated, and this cause is remanded to that department for further proceedings not inconsistent with this opinion.
*587Vacated and remanded.